Citation Nr: 1216541	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include bipolar disorder, post traumatic stress disorder (PTSD), and paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran had honorable service from January 1979 to January 1982, with an additional period of service from February 1983 to May 1984 the discharge from which has been determined to be a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Waco, Texas, which denied the Veteran's claim.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this appeal to provide the Veteran in July 2011.  The Veteran testified before the undersigned at a January 2012 videoconference hearing.  A transcript has been associated with the file.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  The RO determined that the information provided by the Veteran regarding his stressor was insufficient to conduct a search.  The Board disagrees.  

The Veteran has repeatedly stated that he was stationed at or near Camp Fuji, Japan in October 1979, when a fire broke out and injured and killed many Marines.  He claims to have been detached from his regular unit and with the Battalion Landing Team (BLT) 2nd Battalion of the 4th Marines from September 1979 to January 1980.  He claims that he had to assist in moving bodies afterward and that some of those who died had been his friends.  The Veteran's service personnel records show that he was assigned to the Logistical Support Unit (LSU) of the 3rd Battalion of the 9th Marines at that time.  His service treatment records show that he was at sick bay at Camp Fuji in October 1979.  The Board remands for a search of the LSU 3/9 and BLT 2/4 unit records to determine 1) which unit the Veteran was with at the time of the fire, and 2) to determine if the LSU was stationed at Camp Fuji and responded to the fire or participated in the cleanup efforts.  

If an inservice stressor event cannot be verified, the RO/AMC should provide a memorandum in the file explaining the procedures undertaken in attempt to verify the reported events, as well as any records or explanation as to why the attempts were not fully successful.  The RO/AMC is specifically instructed to associate any responses from its inquiry to JSRRC, and any other entity, regarding attempts to verify the reported events. 

VA is required to consider alternative current conditions within the scope of the filed claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While this claim has been adjudicated by the RO and certified to the Board as a two claims for service connection, one for bipolar disorder and one for PTSD, the Veteran has also been diagnosed with paranoid schizophrenia.  The Veteran and his representative have, at various times, argued that each should be related to service.  As indicated under Clemons, additional diagnoses should be considered as part of the underlying claim.  As yet, the RO has not considered the schizophrenia diagnosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) letter addressing the expanded claim for service connection for a psychiatric disorder, to include PTSD.

2.  The RO/AMC should then take appropriate action either to verify the alleged stressor through JSRRC or any other appropriate entity.  In particular, the RO should ask JSRRC to attempt to verify the Veteran's alleged stressor event of participating in the cleanup efforts following the October 1979 Camp Fuji fire.  A search of the LSU 3/9 and BLT 2/4 unit records is required to determine 1) which unit the Veteran was with at the time of the fire, and 2) to determine if the LSU was stationed at Camp Fuji and/or responded to the fire or participated in the cleanup efforts.  All corresponding documentation must be included in the claims file.

3.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the Veteran was experienced a corroborated stressor or stressors in service.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record.

4.  Then, the RO/AMC should schedule the Veteran for an appropriate VA examination for the following purpose: to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The examiner should specifically indicate whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a diagnosis of PTSD (under 38 C.F.R. § 4.125) due to a verified stressor event. If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made. 

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not that such condition is related to service. 

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

5.  Then, the RO should readjudicate the expanded service connection claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

